DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 11/02/2021 have been considered by the examiner (see attached PTO-1449 forms).

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See page 2, line 21 and page 3, line 18 of Applicant’s specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al. [US Patent Application Publication 2021/0357555 A1; hereinafter “LIU”].
Regarding claim 1, LIU teaches a method for prediction of Fatigue life properties of an Additive manufactured element, specimen, or material structure, in an industrial product design or manufacturing process (prediction of a material system - 0226) (fatigue life prediction model – 0524), the method comprising: 
collecting data points (collecting data of response fields of the MVE computed from a material model of the material system over a predefined set of material properties and boundary condition – 0266) for maximum stress vs. cycles to failure for different given processing steps, surface, and volume conditions of the additive manufactured element, specimen, or material structures (cyclic strain, stress normal - 0525);
training a Machine Learning System with the collected data points (the material system database is configured such that some of the response predictions are assigned as a training set for training a different machine learning – 0303); 
providing a definition of topologic properties of the additive manufactured element, specimen, or material structure and a definition of different zones, each zone of the different zones comprising one or more topologic properties and conditions (topological and material optimizations – 0608) (a topology optimization – 0307, 0350); 
predicting by the trained Machine Learning System (applying machine learning – 0266), using new actual processing conditions, Fatigue life properties of the additive manufactured element, specimen, or material structure for the different zones (fatigue life predictions can be computed – 0530); and 
designing or optimizing, using the predicted Fatigue life properties, an industrial product or to parametrize a manufacturing process (a response prediction that is usable for the design optimization and/or performance prediction of the material system – 0266) (predict process-structure-property-performance with a reduced complexity - 0536).

Regarding claim 2, LIU teaches collecting data point comprises collection of data points provided from one or more experimental tests (0266, 0525).

Regarding claim 3, LIU teaches collecting data comprises collection of data points provided from a numerical simulation (0525-0530).

Regarding claim 4, LIU teaches the Machine Learning System comprises employs a Gaussian Progress Regression algorithm (Gaussian process – 0235, 0479).

Regarding claim 6, LIU teaches predicting comprises using a customized durability solver (thermal and stress solver – 0800).

Regarding claim 7, LIU teaches the result of predicting is used to optimize an Additive Manufacturing process, post-processing steps for the additive manufactured element, specimens or material structure, or the Additive Manufacturing process and the post-processing steps for the additive manufactured element, specimen, or material structure (additive manufacturing process – 0351, 0680, 0762).

Regarding claim 8, LIU teaches a system for prediction of Fatigue life properties of an Additive manufactured element, specimen or material structure, for an industrial product design or manufacturing process (prediction of a material system - 0226) (fatigue life prediction model – 0524), the system comprising
a computer hardware comprising (computational system - 0043, 0044): 
a Machine Learning system wherein the computer hardware is configured to 
collect data points (collecting data of response fields of the MVE computed from a material model of the material system over a predefined set of material properties and boundary condition – 0266) for maximum stress vs. cycles to failure for different given processing steps, surface, and volume conditions of the additive manufactured element, specimen, or material structure (cyclic strain, stress normal - 0525) and 
train the machine learning system with the collected data points (the material system database is configured such that some of the response predictions are assigned as a training set for training a different machine learning – 0303), 
the computer hardware further configured to provide a definition of topologic properties of the additive manufactured element, specimen, or material structure and a definition of different zones, each zone of the different zones comprising one or more topologic properties and conditions (topological and material optimizations – 0608) (a topology optimization – 0307, 0350), 
wherein the machine learning system is configured to predict (applying machine learning – 0266), using new actual processing conditions, fatigue life properties of the additive manufactured element, specimen, or material structure for the different zones (fatigue life predictions can be computed – 0530); 
 wherein the computer hardware is configured to provide the predicted fatigue life properties to the industrial product design or manufacturing process (a response prediction that is usable for the design optimization and/or performance prediction of the material system – 0266) (predict process-structure-property-performance with a reduced complexity - 0536).

Regarding claim 9, LIU teaches the computer hardware is configured, using the predicted fatigue life properties, to optimize an additive manufacturing process, post-processing steps for the additive manufactured element, specimen, or material structure, or the additive manufacturing process and the post-processing steps for the additive manufactured element, specimen, or material structure (additive manufacturing process – 0351, 0680, 0762).

Regarding claim 10, LIU teaches the computer hardware is configured to collect the data points from experimental tests (0266, 0525).

Regarding claim 11, LIU teaches the computer hardware is configured to collect the data points (0266, 0525).

Regarding claim 12, LIU teaches the Machine Learning System employs a Gaussian Progress Regression algorithm (Gaussian process – 0235, 0479).

Regarding claim 14, LIU teaches the Machine Learning System uses a customized durability solver (thermal and stress solver – 0800).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DHEERADHADA et al. (US Patent Application Publication 2020/0147889 A1) discloses methods and systems for optimizing additive process parameters for an additive manufacturing process using machine learning assisted development;
Hsu (US Patent Application Publication 2017/0032281 A1) discloses an analytics computing platform using a weld production knowledge machine learning algorithm to analyze the welding data to identify a defect in said weld.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862